United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Q.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1693
Issued: March 27, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On June 11, 2019 appellant filed a timely appeal from a March 26, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the March 26, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish an injury in the
performance of duty on May 22, 2018, as alleged.
FACTUAL HISTORY
On May 30, 2018 appellant, then a 42-year-old program support assistant, filed a traumatic
injury claim (Form CA-1) alleging that on May 22, 2018 he sustained a right hand injury when
pushing a cart of food trays while in the performance of duty. On the reverse side of the claim
form, the employing establishment controverted the claim. It asserted that the injury was not work
related as appellant had first advised that he experienced right wrist pain on May 28, 2018, but he
had worked from May 22 to 25, 2018 without complaint. The employing establishment further
noted that there were no witnesses to the alleged May 22, 2018 employment incident and that it
was inspecting the food cart to determine if any malfunctions existed.
In support of his claim, appellant submitted a May 31, 2018 report by Dr. Ruby AnthonyWhite, an internist, who noted appellant’s complaints of pain and tenderness of the right wrist and
hand following an unspecified May 22, 2018 injury. She checked a box marked “yes” indicating
that the injury was work related and provided work restrictions. In a June 13, 2018 follow-up
report, Dr. Anthony-White held appellant off work through June 19, 2018.
In a development letter dated June 21, 2018, OWCP informed appellant that the evidence
of record was insufficient to establish his claim. It advised him of the type of factual and medical
evidence needed and provided a questionnaire for his completion. Appellant was afforded 30 days
to submit the requested evidence.
In response, appellant submitted a June 18, 2018 report by Dr. Larry T. Johnson, a Boardcertified orthopedic surgeon. Dr. Johnson noted a May 22, 2018 right hand and wrist injury due
to “repetitive twisting and turning of the wrist and hand and pulling and pushing of food
carts/trucks.” He diagnosed Type 1 early complex regional pain syndrome (CRPS) of the right
hand and wrist. Dr. Johnson prescribed physical therapy and restricted appellant to light-duty
work.
By decision dated July 25, 2018, OWCP denied appellant’s claim finding that the factual
component of fact of injury had not been established. It found that, as he had not submitted
answers to the questionnaire nor corroborating witness statements, the evidence was insufficient
to establish that the employment incident occurred as alleged.
On August 22, 2018 appellant requested a telephonic hearing before a representative of
OWCP’s Branch of Hearings and Review. The telephonic hearing was held on January 9, 2019.
During the hearing, appellant asserted that on May 22, 2018 he was assigned to deliver food trays
in the medical center wards on overtime from 6:45 a.m. to 11:00 a.m., prior to the beginning of his
regular tour of duty at 12:00 p.m. He indicated that he normally performed office tasks. Appellant
recounted that he injured his right wrist while trying to stabilize the wheeled food tray cart during
deliveries to multiple wards on floors 4c or 6c. He explained that as he was coming back towards
the kitchen there were patients and other obstructions in the hallway and the cart’s wheels were

2

going “all over the place” so he tried to stabilize the cart and somehow injured his wrist. Appellant
further explained that he was about five feet five inches tall and the cart was taller than him and
pretty heavy making it difficult to maneuver. He recalled that initially he did not take heed of an
injury, but informed his subordinates that he had injured himself. Appellant explained that he had
not filed a claim until May 30, 2018 as he believed his symptoms would improve, but they had
worsened in the days following the incident. He submitted additional evidence.
In a May 29, 2018 report, Dr. Anthony-White provided work restrictions and recommended
that appellant continue to wear a right wrist splint.
In a duty status report (Form CA-17) dated June 28, 2018, Dr. Johnson held appellant off
work from June 26 to 28, 2018, and returned appellant to restricted duty as of June 29, 2018.
In his initial report dated July 11, 2018, Dr. Olayinka Ogunro, a Board-certified orthopedic
surgeon specializing in hand surgery, noted under the heading of History of Present Illness, that
appellant “injured his right palm as he was trying to stabilize a cart which was heavy and
uncontrollable, there was a sudden thrust of the weight of the cart onto his right wrist with result
of hyperextension.” He diagnosed possible right wrist ligament tear and a triangular fibrocartilage
complex (TFCC) tear.
In a July 26, 2018 follow-up examination, Dr. Ogunro restated his diagnoses of possible
right wrist ligament tear and TFCC tear, however, he did not reference a mechanism of injury.
Dr. Ogunro, in a note of a subsequent encounter dated August 9, 2018, indicated a different
mechanism of injury. He noted that appellant sustained an injury at work when “the wind blew
the cart against his wrist.” Dr. Ogunro’s diagnoses indicated a TFCC tear in his right wrist.3
In reports dated January 8, 2018 and February 19, 2019, Dr. Ogunro again, under the
heading of his “Assessment,” repeated verbatim the mechanism of injury as “the wind blew the
cart against his wrist”.
By decision dated March 26, 2019, an OWCP hearing representative denied modification
of OWCP’s prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable

3

Dr. Ogunro ordered a July 30, 2018 right wrist arthrogram which demonstrated a TFCC perforation and
osteoarthritic changes. A May 21, 2019 magnetic resonance imaging (MRI) scan of the right wrist demonstrated a
TFCC tear and scaphotrapezio-trapezoid (STT) osteoarthritis.
4

Supra note 1.

3

time limitation of FECA,5 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.8 First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged.9 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.10
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that
an employee sustained an injury in the performance of duty, but the employee’s statements must
be consistent with the surrounding facts and circumstances and his or her subsequent course of
action.11 The employee has not met his or her burden of proof to establish the occurrence of an
injury when there are inconsistencies in the evidence that cast serious doubt upon the validity of
the claim. Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s
statements in determining whether a prima facie case has been established. An employee’s
statements alleging that an injury occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong or persuasive evidence.12
ANALYSIS
The Board finds that appellant has met his burden of proof to establish an injury in the
performance of duty on May 22, 2018, as alleged.

5
J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
6

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyet, 41 ECAB 992 (1990).
8

R.B., Docket No. 17-2014 (issued February 14, 2019); B.F., Docket No. 09-0060 (issued March 17, 2019);
Bonnie A. Contreras, 57 ECAB 364 (2006).
9

S.F., Docket No. 18-0296 (issued July 26, 2018); D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

10

A.D., Docket No. 17-1855 (issued February 26, 2018); C.B., Docket No. 08-1583 (issued December 9, 2008);
D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra note 8.
11

M.F., Docket No. 18-1162 (issued April 9, 2019); Charles B. Ward, 38 ECAB 667, 67-71 (1987).

12

F.H., Docket No. 18-0869 (issued January 29, 2020); D.B., supra note 9.

4

Appellant filed his traumatic injury claim on May 30, 2018 alleging that he sustained a
right hand injury on May 22, 2018 due to pushing a cart of food trays. In his Form CA-1 he
indicated that he hurt his right wrist while pushing a cart of trays.
In a June 18, 2018 report, Dr. Johnson noted appellant’s account of injury as repetitive
twisting and turning of the right wrist and hand while pushing and pulling a food tray cart.
In his July 11, 2018 initial encounter report, Dr. Ogunro described the injury under the
heading History of Present Illness that appellant “injured his right palm as he was trying to stabilize
a cart which was heavy and uncontrollable, there was a sudden thrust of the weight of the cart onto
his right wrist with result of hyperextension.” In subsequent reports, Dr. Ogunro inexplicably
described a different mechanism of injury under the assessment portion of his report as “the wind
blew the cart against his wrist,” which appeared verbatim in subsequent reports after his report
indicating this different mechanism of injury. During the January 9, 2019 hearing, appellant
testified and consistently maintained that his right wrist injury was due to repeated attempts to stop
the food tray cart from rolling on floors 4c or 6c as the cart was large and difficult to maneuver in
the hallways back to the kitchen. Appellant’s account of the incident is consistent as he has never
indicated in any form or statement that his injury happened in any other manner than initially
reported. Further, there was no mention of appellant ever being outside when the injury occurred.
In fact, he explicitly testified that the incident happened on floor 4c or 6c which is safe to assume
is indoors and wind free.
The Board finds that appellant has established the factual component of fact of injury as he
has consistently described the employment incident as occurring on May 22, 2018 while pushing
a cart of trays while in the performance of duty. As noted, an employee’s statement alleging that
an injury occurred at a given time and in a given manner is of great probative value and will stand
unless refuted by strong and persuasive evidence.13
As appellant has established that the May 22, 2018 employment incident occurred as
alleged, further consideration of the medical evidence is necessary.14 Therefore, the case will be
remanded to OWCP to evaluate the medical evidence of record and determine whether he has met
his burden of proof to establish a medical condition causally related to the accepted May 22, 2018
employment incident.15 Following this and other such further development as deemed necessary,
OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that appellant has met his burden of proof to establish an injury in the
performance of duty on May 22, 2018, as alleged.

13

Supra note 12.

14

D.C., Docket No. 19-0716 (issued September 13, 2019); M.D., Docket No. 18-1365 (issued March 12, 2019).

15

A.R., Docket No. 18-0924 (issued August 13, 2019); Constance G. Patterson, 41 ECAB 206 (1989).

5

ORDER
IT IS HEREBY ORDERED THAT the March 26, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: March 27, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

